
	
		II
		112th CONGRESS
		1st Session
		S. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mrs. Feinstein, Mr. Brown
			 of Ohio, Mr. Kerry,
			 Mrs. Gillibrand,
			 Mrs. Boxer, Mr.
			 Lautenberg, and Mr. Akaka)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To help middle class families succeed.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Middle Class Success
			 Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)support middle class tax relief;
			(2)help families
			 afford the cost of college and improve opportunities for a secure
			 retirement;
			(3)invest in
			 infrastructure and other measures to create good, well-paying jobs;
			(4)help ensure that
			 families have access to affordable child and elder care;
			(5)preserve and
			 improve affordable health care;
			(6)ensure that all
			 workers earn enough to meet basic living standards and do not live in
			 poverty;
			(7)ensure that tax
			 dollars do not support companies that break the law or mistreat their
			 workers;
			(8)keep Social
			 Security's promise and block proposals to privatize the program;
			(9)ensure that
			 families have access to a healthy and clean environment, including access to
			 safe drinking water;
			(10)ensure that
			 workers can secure representation without employer obstruction;
			(11)ensure that our
			 streets and communities are safe; and
			(12)address the
			 serious housing problems facing many American families.
			
